     Case 2:15-cv-02372-KJM-AC Document 116 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   NATHANIEL DIXON,                                  No. 2:15-cv-2372 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   D. OLEACHEA, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 8, 2021, the court received a letter from plaintiff. ECF No. 115. In it,

21   plaintiff states that he did not receive a copy of the objections filed by defendant Oleachea on

22   November 20, 2020. See ECF Nos. 111, 115. As a result, plaintiff has requested that the court

23   send him a copy of that filing. See ECF No. 115.

24          Based on plaintiff’s letter, it appears that counsel for defendant Oleachea may not have

25   served plaintiff with a copy of defendant’s objections. In any case, the court will direct counsel

26   for defendant Oleachea to provide plaintiff with a copy of the objections.

27   ////

28   ////
                                                      1
     Case 2:15-cv-02372-KJM-AC Document 116 Filed 02/24/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that within seven days of this order, counsel for
 2   defendant Oleachea shall serve plaintiff with a copy of the objections that defendant Oleachea
 3   filed in this court on November 20, 2020 (see ECF No. 111).
 4   DATED: February 23, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
